NEW JERSEY RESOURCES CORPORATION EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT SUBSIDIARY STATE OF INCORPORATION New Jersey Natural Gas Company New Jersey NJR Service Corporation New Jersey NJR Energy Services Company New Jersey NJR Energy Investments Corporation (f/k/a NJR Capital Services Corp.) New Jersey Subsidiaries: NJR Energy Holdings Corporation New Jersey Subsidiaries: NJR Energy Corp. New Jersey Subsidiaries: NJNR Pipeline Company New Jersey NJR Pipeline Company New Jersey NJR Storage Holdings Company Delaware Subsidiary: NJR Steckman Ridge Storage Company Delaware Subsidiaries: Steckman Ridge GP, LLC (Limited Liability Company) Delaware Steckman Ridge, LP (Limited Partnership) Delaware NJR Investment Company New Jersey NJR Retail Holdings Corporation New Jersey Subsidiaries: Commercial Realty & Resources Corp. New Jersey NJR Home Services Company New Jersey NJR Plumbing Services, Inc. New Jersey
